IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10462
                          Summary Calendar



REYNALDO T. RODRIGUEZ,

                                          Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION ,

                                          Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 4:00-CV-1724-Y
                         --------------------
                             July 12, 2001

Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Reynaldo T. Rodriguez, Texas inmate #835093, moves for a

certificate of appealability from the district court’s dismissal

without prejudice for lack of exhaustion of his 28 U.S.C. § 2254

petition.   The motion for COA is DENIED AS MOOT because Rodriguez

did not timely file a notice of appeal.      See Fed. R. App.

P. 4(a)(1); Griggs v. Provident Consumer Discount Co., 459 U.S.

56, 61 (1982) (requirement of timely notice of appeal is

“mandatory and jurisdictional”).   We are without jurisdiction


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10462.
                                -2-

over the appeal.   Fed. R. App. P. 3(a)(1).   Accordingly, the

appeal is DISMISSED.

     COA DENIED AS MOOT; APPEAL DISMISSED FOR LACK OF

JURISDICTION.